 


110 HR 11 IH: NSA Oversight Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 11 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Schiff (for himself, Mr. Flake, Mr. Van Hollen, Mr. Inglis of South Carolina, Mr. Inslee, and Mr. Mack) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reiterate that chapters 119 and 121 of title 18, United States Code, and the Foreign Intelligence Surveillance Act of 1978 are the exclusive means by which domestic electronic surveillance may be conducted, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the NSA Oversight Act. 
2.FindingsCongress finds the following: 
(1)On September 11, 2001, acts of treacherous violence were committed against the United States and its citizens. 
(2)Such acts render it both necessary and appropriate that the United States exercise its right to self-defense by protecting United States citizens both at home and abroad. 
(3)The Federal Government has a duty to pursue al Qaeda and other enemies of the United States with all available tools, including the use of electronic surveillance, to thwart future attacks on the United States and to destroy the enemy. 
(4)The President of the United States possesses the inherent authority to engage in electronic surveillance of the enemy outside of the United States consistent with his authority as Commander-in-Chief under Article II of the Constitution. 
(5)Congress possesses the authority to regulate electronic surveillance within the United States. 
(6)The Fourth Amendment to the Constitution guarantees to the American people the right to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures and provides that courts shall issue warrants to authorize searches and seizures, based upon probable cause. 
(7)The Supreme Court has consistently held for nearly 40 years that the monitoring and recording of private conversations constitutes a search and seizure within the meaning of the Fourth Amendment. 
(8)The Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) and chapters 119 and 121 of title 18, United States Code, were enacted to provide the legal authority for the Federal Government to engage in searches of Americans in connection with criminal investigations, intelligence gathering, and counterintelligence. 
(9)The Foreign Intelligence Surveillance Act of 1978 and specified provisions of the Federal criminal code, were expressly enacted as the exclusive means by which electronic surveillance … may be conducted domestically pursuant to law (18 U.S.C. 2511(2)(f)). 
(10)Warrantless electronic surveillance of Americans inside the United States conducted without congressional authorization may have a serious impact on the civil liberties of citizens of the United States. 
(11)United States citizens, such as journalists, academics, and researchers studying global terrorism, who have made international phone calls subsequent to the terrorist attacks of September 11, 2001, and are law-abiding citizens, may have the reasonable fear of being the subject of such surveillance. 
(12)Since the nature and criteria of the National Security Agency (NSA) program is highly classified and unknown to the public, many other Americans who make frequent international calls, such as Americans engaged in international business, Americans with family overseas, and others, have a legitimate concern they may be the inadvertent targets of eavesdropping. 
(13)The President has sought and signed legislation including the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Public Law 107–56), and the Intelligence Reform and Terrorism Protection Act of 2004 (Public Law 108–458), that have expanded authorities under the Foreign Intelligence Surveillance Act of 1978. 
(14)It may be necessary and desirable to amend the Foreign Intelligence Surveillance Act of 1978 to address new challenges in the Global War on Terrorism. The President should submit a request for legislation to Congress to amend the Foreign Intelligence Surveillance Act of 1978 if the President desires that the electronic surveillance authority provided by such Act be further modified. 
(15)The Authorization for Use of Military Force (Public Law 107–40), passed by Congress on September 14, 2001, authorized military action against those responsible for the attacks on September 11, 2001, but did not contain legal authorization nor approve of domestic electronic surveillance not authorized by chapters 119 or 121 of title 18, United States Code, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.). 
3.Reiteration of chapters 119 and 121 of title 18, United States Code, and the Foreign Intelligence Surveillance Act of 1978 as the exclusive means by which domestic electronic surveillance may be conducted 
(a)Exclusive meansNotwithstanding any other provision of law, chapters 119 and 121 of title 18, United States Code, and the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) shall be the exclusive means by which electronic surveillance may be conducted. 
(b)Future congressional actionSubsection (a) shall apply until specific statutory authorization for electronic surveillance, other than as an amendment to chapters 119 or 121 of title 18, United States Code, or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), is enacted. Such specific statutory authorization shall be the only exception to subsection (a).  
4.Disclosure requirements 
(a)ReportAs soon as practicable after the date of the enactment of this Act, but not later than 14 days after such date, the President shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report— 
(1)on the Terrorist Surveillance Program of the National Security Agency; 
(2)on any program which involves the electronic surveillance of United States persons in the United States, and which is conducted by any department, agency, or other element of the Federal Government, or by any entity at the direction of a department, agency, or other element of the Federal Government, without fully complying with the procedures set forth in the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) or chapters 119 or 121 of title 18, United States Code; and 
(3)including a general description of each United States person who has been the subject of such electronic surveillance not authorized to be conducted under the Foreign Intelligence Surveillance Act of 1978 or chapters 119 or 121 of title 18, United States Code, and the basis for the selection of each person for such electronic surveillance.  
(b)FormThe report submitted under subsection (a) may be submitted in classified form. 
(c)AccessThe Chair of the Permanent Select Committee on Intelligence of the House of Representatives and the Chair of the Select Committee on Intelligence of the Senate shall provide each member of the Committees on the Judiciary of the House of Representatives and the Senate, respectively, access to the report submitted under subsection (a). Such access shall be provided in accordance with security procedures required for the review of classified information. 
5.Foreign intelligence surveillance court matters 
(a)Authority for additional judgesThe first sentence of section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended by striking judicial circuits and inserting judicial circuits, and any additional district court judges that the Chief Justice considers necessary for the prompt and timely consideration of applications under section 104,. 
(b)Consideration of emergency applicationsSection 105(f) of such Act (50 U.S.C. 1805(f)) is amended by adding at the end the following new sentence: The judge receiving an application under this subsection shall review such application within 24 hours of the application being submitted.  
6.Streamlining fisa application process 
(a)In generalSection 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is amended— 
(1)in subsection (a)— 
(A)in paragraph (6), by striking detailed description and inserting summary description;   
(B)in paragraph (7)— 
(i)in subparagraph (C), by striking techniques; and inserting techniques; and; 
(ii)by striking subparagraph (D); and 
(iii)by redesignating subparagraph (E) as subparagraph (D); and 
(C)in paragraph (8), by striking a statement of the means and inserting a summary statement of the means; and 
(2)in subsection (e)(1)(A), by striking or the Director of National Intelligence and inserting the Director of National Intelligence, or the Director of the Central Intelligence Agency.  
(b)Conforming amendmentSection 105(a)(5) of such Act (50 U.S.C. 1805(a)(5)) is amended by striking 104(a)(7)(E) and inserting 104(a)(7)(D).  
7.International movement of targetsSection 105(d) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(d)), as redesignated by section 7(4), is amended by adding at the end the following new paragraph: 
 
(4)An order issued under this section shall remain in force during the authorized period of surveillance notwithstanding the absence of the target from the United States, unless the Government files a motion to extinguish the order and the court grants the motion.. 
8.Extension of period for applications for orders for emergency electronic surveillanceSection 105(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(f)) is further amended by striking 72 hours each place it appears and inserting 168 hours. 
9.Enhancement of electronic surveillance authority in wartimeSection 111 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1811) is amended by striking the Congress and inserting the Congress or an authorization for the use of military force described in section 2(c)(2) of the War Powers Resolution (50 U.S.C. 1541(c)(2)) if such authorization contains a specific authorization for electronic surveillance under this section.. 
10.Acquisition of communications between parties not in the United StatesThe Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is further amended— 
(1)by adding at the end of title I the following new section: 
 
112.Acquisition of communications between parties not in the United States 
(a)In generalNotwithstanding any other provision of this Act, a court order is not required for the acquisition of the contents of any communication between persons that are not located within the United States for the purpose of collecting foreign intelligence information, without respect to whether the communication passes through the United States or the surveillance device is located within the United States. 
(b)Treatment of intercepted communications involving a domestic partyIf an acquisition described in subsection (a) inadvertently collects a communication in which at least one party to the communication is within the United States— 
(1)in the case of a communication acquired inside the United States, the contents of such communication shall be handled in accordance with minimization procedures adopted by the Attorney General that require that no contents of any communication to which a United States person is a party shall be disclosed, disseminated, or used for any purpose or retained for longer than 168 hours unless a court order under section 105 is obtained or unless the Attorney General determines that the information indicates a threat of death or serious bodily harm to any person; and 
(2)in the case of a communication acquired outside the United States, the contents of such communication shall be handled in accordance with minimization procedures adopted by the Attorney General.; and 
(2)in the table of contents in the first section, by inserting after the item relating to section 111 the following: 
 
 
112. Acquisition of communications between parties not in the United States.. 
11.Additional personnel for preparation and consideration of applications for orders approving electronic surveillance 
(a)Office of intelligence policy and review 
(1)In generalThe Attorney General may hire and assign personnel to the Office of Intelligence Policy and Review as may be necessary to carry out the prompt and timely preparation, modification, and review of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for orders approving electronic surveillance for foreign intelligence purposes under section 105 of such Act (50 U.S.C. 1805). 
(2)AssignmentThe Attorney General shall assign personnel hired and assigned pursuant to paragraph (1) to and among appropriate offices of the National Security Agency in order that such personnel may directly assist personnel of the National Security Agency in preparing applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804). 
(b)National security branch of the FBI 
(1)In generalThe Director of the Federal Bureau of Investigation may hire and assign personnel to the National Security Branch as may be necessary to carry out the prompt and timely preparation of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for orders approving electronic surveillance for foreign intelligence purposes under section 105 of such Act (50 U.S.C. 1805). 
(2)AssignmentThe Director of the Federal Bureau of Investigation shall assign personnel hired and assigned pursuant to paragraph (1) to and among the field offices of the Federal Bureau of Investigation in order that such personnel may directly assist personnel of the Federal Bureau of Investigation in such field offices in preparing applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804). 
(c)National security agencyThe Director of the National Security Agency may hire and assign personnel as may be necessary to carry out the prompt and timely preparation of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for orders approving electronic surveillance for foreign intelligence purposes under section 105 of such Act (50 U.S.C. 1805). 
(d)Foreign Intelligence Surveillance CourtThe presiding judge designated under section 103(b) of such Act may hire and assign personnel as may be necessary to carry out the prompt and timely consideration of applications under section 104 of such Act (50 U.S.C. 1804) for orders approving electronic surveillance for foreign intelligence purposes under section 105 of that Act (50 U.S.C. 1805). 
12.DefinitionsIn this Act: 
(1)The term electronic surveillance has the meaning given the term in section 101(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)). 
(2)The term foreign intelligence information has the meaning given the term in section 101(e) of such Act (50 U.S.C. 1801(e)). 
 
